DETAILED ACTION
This office action is in response to communications filed on February 8, 2021, concerning application number 16/297,542.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The indicated allowability of claims 6, 7, 9, 11, and 12 in the office action mailed on October 7, 2020, is withdrawn in view of the newly discovered reference(s) to Maula, as applied below.  Rejections based on the newly cited reference(s) follow.
Allowable Subject Matter
Claim 18 is allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statements filed on January 7, 2021, are acknowledged by the examiner.
Status of Claims
Amendment to the claims was filed on February 8, 2021.
Claims 11, 19, and 20 were canceled. Claims 21-23 are newly added.
Claims 1-10, 12-18, and 21-23 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, 12-17, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maula et al. (US PG PUB 2005/0011555, hereinafter “Maula”).
Regarding Claim 1, Maula discloses a diaphragm valve (200, fig. 2), comprising: an inlet port (216); an outlet port (218); a valve seat (342) proximate one of the inlet port; a diaphragm (220) positioned relative to the valve seat, the diaphragm having an open state (fig. 4 illustrates the open state with the diaphragm 220 away from inlet valve seat 342) wherein the diaphragm is spaced from the valve seat to enable a fluid path (fluid flow between inlet port 216 to chamber 214 and exiting at outlet port 218) between the inlet port and the outlet port, and the diaphragm having a closed state (fig. 2 illustrates the closed state with the diaphragm 220 seated on the inlet valve seat 342) wherein the diaphragm is seated on the valve seat to block the fluid path (fig. 2 illustrates the diaphragm 220 in a closed state and diaphragm 220 seated on seat 342 blocks flow path between inlet port 216 to outlet port 218); a reciprocatable member (250) coupled to the diaphragm (reciprocatable member 250 is connected to diaphragm 220 by the connection of the diaphragm connector 262 and opening 266 of the reciprocatable member 250) and configured to transition between an open position (fig. 4) and a closed position (fig. 2), the open position moving the diaphragm to the open state, and the closed position moving the diaphragm to the closed state; a spring (280) configured to bias the reciprocatable member in the closed position (para 0031); and a coupling member (diaphragm connector 262 and opening 266 of the reciprocatable member 250, para 0030) coupled between the diaphragm and the reciprocatable member.
Regarding Claim 2, Maula discloses the coupling member (diaphragm connector 262 and opening 266 of the reciprocatable member 250, para 0030) is configured to pull the diaphragm (220) to the open state and maintain the diaphragm at a predefined minimum distance from the valve seat (342) when the reciprocatable member (250) is in the open position (fig. 4).
Regarding Claim 5, Maula discloses the coupling member (coupling member of the lower opening of the reciprocatable member 250 is rigid) is rigid.
Regarding Claim 6, Maula discloses the coupling member (coupling member of the diaphragm ball 262 is flexible) is flexible.
Regarding Claim 7,  Maula discloses the diaphragm (220) and the coupling member (diaphragm ball 262) are formed from a same material.
Regarding Claims 9 and 22, Maula discloses the coupling member (diaphragm connector 262 and opening 266 of the reciprocatable member 250, para 0030) is configured to maintain the diaphragm (220) in the open state while the reciprocatable member (250) is in the open position (para 0030), and wherein the coupling member (ball portion 262) has a clearance gap (fig. 2 illustrates ball connecting portion 262 of diaphragm 220 has a clearance gap between the reciprocatable member 250 and both the upper portion and the lower flanged portion of the ball connecting portion 262) relative to the reciprocatable member (250) when the reciprocatable member is in the closed position (closed position is illustrated in fig. 2).
Regarding Claim 10, Maula discloses an insert positioned (ball portion 262 of the coupling member)  between the diaphragm and the reciprocatable member (250), the insert configured to press (220) against the valve seat (342) when the reciprocatable member is in the closed position (closed position is illustrated in fig. 2).
Regarding Claims 12 and 23, Maula discloses a fluid channel (348) extending through the reciprocatable member (250) and to a chamber (296), wherein positive fluid pressure in the chamber forces the reciprocatable member to the open position (fig. 4).
Regarding Claim 13, Maula discloses the coupling member (diaphragm connector 262 and opening 266 of the reciprocatable member 250, para 0030) maintains a minimum distance between the diaphragm (220) and the valve seat (342) under vacuum conditions ranging between 1.0 milliTorr and 500 Torr (para 0035).
Regarding Claim 14, Maula discloses the coupling member (diaphragm connector 262 and opening 266 of the reciprocatable member 250, para 0030) maintains a minimum distance between the diaphragm (220) and the valve seat (342) under temperature conditions between 20°C and 500°C (para 0021).
Regarding Claim 15, Maula discloses the diaphragm (220) is comprised of multiple layers (para 0028 recites “[t]o help prevent corrosion and/or buildup of precursor materials in flow path 110, the valve passage 214, diaphragm 220, and valve seat 230 may be coated with a passivation layer”).
Regarding Claim 16, Maula discloses the diaphragm (220) is comprised of a single layer (para 0027 recites “[d]iaphragm 220 is preferably formed of a flexible plastic or elastomeric material. In some ALD systems, diaphragm 220 is preferably formed of a thin, molded disc of a plastic material such as polytetrafluoroethylene (‘PTFE’))”.
Regarding Claim 17, Maula discloses the open state (fig. 4) of the diaphragm (220) includes a range of states including partially open and fully open states (as the diaphragm 220 moves from the open state and closed states, the diaphragm moves between the partially open and fully open state).
Regarding Claim 21, Maula discloses a diaphragm valve (200, fig. 2), comprising: an inlet port (216); an outlet port (218); a valve seat (342) proximate one of the inlet port; a diaphragm (220) positioned relative to the valve seat, the diaphragm having an open state (fig. 4 illustrates the open state with the diaphragm 220 away from inlet valve seat 342) wherein the diaphragm is spaced from the valve seat to enable a fluid path (fluid flow between inlet port 216 to chamber 214 and exiting at outlet port 218) between the inlet port and the outlet port, and the diaphragm having a closed state (fig. 2 illustrates the closed state with the diaphragm 220 seated on the inlet valve seat 342) wherein the diaphragm is seated on the valve seat to block the fluid path (fig. 2 illustrates the diaphragm 220 in a closed state and diaphragm 220 seated on seat 342 blocks flow path between inlet port 216 to outlet port 218); a reciprocatable member (250) coupled to the diaphragm (reciprocatable member 250 is connected to diaphragm 220 by the connection of the diaphragm connector 262 and opening 266 of the reciprocatable member 250) and configured to transition between an open position (fig. 4) and a closed position (fig. 2), the open position moving the diaphragm to the open state, and the closed position moving the diaphragm to the closed state, wherein the reciprocatable member comprises a piston (reciprocatable member 250 ; and a coupling member coupled between the diaphragm and the reciprocatable member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maula et al. (US PG PUB 2005/0011555, hereinafter “Maula”) in view of Hashimoto et al. (US PG PUB 2015/0152753, hereinafter “Hashimoto”).
Regarding Claim 8, Maula discloses an alloy coating (para 0028 includes the alloy coating of TiN) on the diaphragm (220).
Maula substantially discloses the invention as claimed, except the diaphragm is comprised of a Co-Cr-Ni alloy (coating).
Hashimoto teaches a Co-Cr-Ni alloy (para 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have substituted the TiN alloy for the diaphragm, as disclosed by Maula, for the Co-Cr-Ni alloy, as taught by Hashimoto, for the purpose of prolonging the life of the valve. “TiN does not have high adhesion to the matrix, TiN dispersed in the matrix is easily detached, providing the alloy with poor machinability, thereby making it extremely difficult to machine the alloy. As a result, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753